Citation Nr: 1547629	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Service connection for a right eye disorder.      

2.  Service connection for a left eye disorder.     
   
3.  Service connection for a neurological disorder in the left arm to include as due to a service-connected disorder.       

4.  Service connection for a headache disorder to include as due to a service-connected disorder.       

5.  Service connection for prostate cancer.     
  
6.  Service connection for a scar on the left hand.     



  

REPRESENTATION

Appellant (Veteran) represented by:	New Hampshire State Office of 
		Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty between March and April 1963, and between October 1967 and September 1969.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).    

In October 2011, the Veteran testified in support of his claims before the RO.  In April 2013, he testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  Transcripts of both hearings have been included in the record, and have been reviewed.  In September 2014, the Board remanded this matter for additional development and medical inquiry.  

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the May 2015 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for the claims on appeal for the following reasons.

First, addendum opinions should be obtained from certain medical professionals who commented on the Veteran's claims pursuant to the Board's September 2014 remand requests.  As will be detailed further below, the examiner who addressed the Veteran's eyes in November 2014 should offer additional commentary on the issue of whether a pre-service eye disorder was aggravated by service; the examiner who addressed the Veteran's headaches in November 2014 should offer additional commentary regarding whether a pre-service headache disorder was aggravated during service; and the examiner who addressed the Veteran's left arm in January 2015 should offer additional commentary on the issue of whether the left arm neurological problems are secondary to the service-connected left shoulder and left arm disorders.    

Second, the Veteran's claim to service connection for headaches is inextricably intertwined with the claim to service connection for eye disorders.  A decision on the issue should be suspended until the issues regarding eye disorders have been resolved.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).  

Third, the record indicates that relevant private medical evidence pertaining to a Dr. B. may be outstanding.  In October 2014, the Veteran, in a VA Form 21-4142, authorized VA to request and obtain medical evidence from Dr. B.  In a March 2015 memorandum, the AOJ indicated that attempts to contact the physician were unsuccessful, and that it would inform the Veteran of such.  The record does not indicate that the AOJ notified the Veteran of its inability to retrieve the records in accordance with 38 C.F.R. § 3.159(e).  Further, an internet search of the physician indicates that he appears to currently practice in northern California.  

Fourth, the record indicates that relevant private medical evidence pertaining to a Dr. S. may be outstanding.  The Veteran states that he underwent eye surgery by Dr. S. in 1965.  In March 2015, the AOJ indicated that contact with the hospital at which Dr. S. practiced, and where the Veteran underwent surgery, revealed that any relevant records pertaining to the Veteran's 1965 treatment would have been destroyed.  In an April 2015 letter, the Veteran reiterated what he stated in the October 2014 VA Form 21-4142, that the physician's son, who now had his father's practice, should be contacted for relevant medical evidence pertaining to the Veteran because the son "should have the info and records."  The record does not indicate that an attempt was made to request from the physician's son any relevant medical evidence pertaining to the Veteran.  38 C.F.R. § 3.159.        

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA records are dated in November 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since November 2014.  

2.  Request that the Veteran provide an updated VA Form 21-4142, if necessary so VA can attempt to obtain medical evidence from Dr. B.  Please note that an internet search indicates that a Dr. D.B., who formerly practiced medicine in New Mexico, now practices in northern California.   

3.  Pursuant to the Veteran's October 2014 VA Form 21-4142, request relevant medical evidence from Dr. S.'s son, who the Veteran maintains is currently a physician in possession of relevant evidence pertaining to treatment provided to the Veteran by his father.  Please note that the Veteran provided the correct spelling of Dr. S., and the son's address, in an April 2015 statement.  If the Veteran's October 2014 VA Form 21-4142 has expired, contact the Veteran and request that he provide authorization.  

4.  If any search for additional records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5.  After the development above has been completed, the Veteran's case should again be made available to the examiners (or to suitable substitutes) who conducted VA examinations into the eye, headaches, and left arm claims.  Each examiner is asked to provide an addendum opinion which responds to the following questions.   

Eyes  

In the November 2014 report, the examiner indicated that the Veteran had right eye exotropia, bilateral cataracts, and bilateral nuclear sclerosis in the lenses.  

Please address the following inquiries in an addendum opinion:

Is it at least as likely as not (a probability of 50 percent or greater) that bilateral cataracts and/or bilateral nuclear sclerosis began in or are related to an injury or disease during either period of active service (March 1963 to April 1963 and October 1967 to September 1969). 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If the November 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

		Headaches

The examiner who provided the November 2014 report and opinion addressing the Veteran's headache disorder found that the Veteran entered service in 1963 with a headache disorder.  The following inquiries should be addressed in an addendum opinion.

(a).  Is it clear and unmistakable that the diagnosed headache disorder pre-existed commencement of periods of active service in 1963 or 1967?  
	
(b).  If it is clear and unmistakable (i.e., undebatable) that a headache disorder pre-existed active service, is it (1) clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service, or (2) is it clear and unmistakable that any increase in disability during service was due to the natural progress of the disorder?  

(c).  If the response to (a) or (b) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that the current headache disorder began in or is related to an injury or disease in service?  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If the November 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

Neurological Disorder in the Left Arm 

The Veteran has been service connected for a left shoulder disorder and for left arm limitation of motion.  The AOJ has continued to deny his appealed claim to service connection for a neurological disorder in the left arm.

The examiner who wrote the January 2015 report and opinion should address the following inquiries in an addendum opinion:

(a).  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed left arm neurological disability is due to or caused by the service-connected left shoulder and/or left arm disorders? 

(b).  If the answer to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed left arm neurological disability is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected left shoulder and/or left arm disorder(s)? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If the January 2015 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
7.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




